Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
2. 	Applicants’ arguments and amendments filed on 10/19/2021 overcomes the rejections of record. However, the new grounds of rejection as set forth below are necessitated by applicants’ amendment. Therefore, the following action is made final.
Any objections and/or rejections made in the previous action, and not repeated below, are hereby withdrawn.

Status of the application
3. 	Claims 11 -22 are pending in this application.
Claims 21, 22 are new.
Claims 11-22 have been rejected.


Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter 

5. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	 Claims 11-15, 17-19, 21, 22 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Kekki US 2004/0067570 in view of Chang et al. USPN 6218155 in view of Lehmussaari et al. in view of Bjurenvall et al. US 2003/0031779 in view of Dibel et al. US 2007/0246406 and further as evidence given by Wallace RF et al. USPN 2302,511

7. 	Regarding claims 11, 15, Kekki et al. discloses the method of extracting beta amylase from wheat ( [0017]) and step of centrifuging slurry to separate A-starch from B-starch which is the separation step to separate B-starch fraction as lighter fraction from A-starch which was removed ([0062],[0063]). Kekki et al. also discloses B-starch 
or barley starch” to obtain the claimed “soluble fraction” as claimed in claims 11,15. Kekki et al. has disclosed that the slurry (i.e. combined slurry) was centrifuged to separate A-starch and the separated starch was removed ([0062]). It is to be noted that ‘free of starch’ means free of A-starch (original, intact starch granules) from ‘B-starch separation stream’ is interpreted as the stream containing lighter fraction having B- starch which are small granules and broken small granules of residual starch (therefore, light) as evidenced by applicants own specification also (in specification, page 22, lines 15-25) and as disclosed by Kekki et al. also ([0062]).
Kekki et al. discloses the process for extraction of beta amylase from cereal grain like wheat or barley ([0002], [0016], [0017]). Kekki et al. also discloses that the beta amylase can be recovered from B-starch fraction having beta amylase in this fraction ([0062], [0063)).
However, Kekki et al. is silent about the claim limitation of (i) no pH correction is carried out and (ii) wherein the pH of the soluble fraction is 4.0 to 4.5 and (iii) Clarification comprising the removal of insoluble substances and colloids as (iv) (optional) ultrafiltration step.
With respect to (i), Kekki et al. discloses that the extraction can be performed under reducing condition ([0013]) and it can be provided by using water containing Sulphur dioxide (at least in claim 11 of Kekki et al.). Kekki et al. also discloses that it helps breakdown of proteins (at least in claims 9, 10 of Kekki et al.)

Sulphur di oxide containing acidic water to extract wheat to meet claim limitation of “no PH correction is carried out and (ii) wherein the pH of the soluble fraction is 4.0 to 4.5.
It is also to be noted that the acidic extraction aqueous medium is preferable because beta amylase provides enzymatic activity at acidic pH (4.6) (in Kekki et al. [0036)).
(Additionally) Lehmussaari et al. discloses that reducing agent can be Sulphur di oxide, sulphurus acid that free beta amylase bound in grain proteins and that acids (i.e. acidic condition also) serves as stabilizer for beta amylase as disclosed by Lehmussaari et al. ( at least in claims 3,4 of Lehmussaari et al.).
One of ordinary skill in the art would have been motivated to modify Kekki et al. to include the teaching of Chang et al. discloses that Sulphur di oxide containing water which is mild acidic and is at pH 4.0 helps breakdown of proteins and to permit endosperm molecules to release to extract starch from grains (col 17 lines 7-10, 20-25) and acidic condition serves as stabilizer for beta amylase as disclosed by Lehmussaari et al. (at least in claims 3, 4 of Lehmussaari et al.).
With respect to (li), Kekki et al. discloses that the step of centrifugation can be performed at the step of clarification ([0062]). However, Kekki et al. does not mention in detail that this step removes insoluble substances and colloids as claimed in claim 11(a).

therefore, ‘free from pentosanes’, reads on ‘free from gums’ as claimed in claim 11 (a). Bjurenvall et al. discloses that decantation separates ‘B-starch with gluten’ from pentosanes and A-starch (Fig 5). Bjurenvall et al. also discloses that gluten (i.e. protein) and B-starch can be separated further by wet sieving method ([0034], in Fig 5). Therefore, the decantation step of Bjurenvall et al. (in Fig 5) is considered to perform the similar functional step of centrifugation to isolate B-starch with protein and separating A-starch as disclosed by Kekki et al. ([0062], [0063]).
One of ordinary skill in the art would have been motivated to modify Kekki et al. ([0062], [0063]) to include the further teaching of Bjurenvall to purify B-starch from the removal of protein, fibers from B-starch after the decantater i.e. after the centrifugation step (in Bjurenvall et al. Fig 5) in order to obtain an extensively clarified soluble B-starch fraction (i.e. more purified B-starch) free from protein etc. contamination. Therefore, Kekki et al. in view of Bjurenvall et al. meet the claim limitation of B-starch separation stream “is substantially free of starch, proteins, fibers, gums" as claimed in claim 11.
Therefore, Kekki et al. in view of Bjurenvall et al. disclose the extraction method followed by the removal of protein, fiber and gum etc. from B starch (in Kekki et al. [0062] and in Bjurenvall et al.) to isolate B starch containing beta amylase (in Kekki et al. [0063]) to meet clarification step of step claim 11 (a) and 15.

protein molecules including beta amylase also (Fig.1, [0068] e.g. ultrafiltration concentrate molecules greater than 1000 daltons, [0124], [0125] e.g. beta amylase enzyme) to meet claim11 (b) (although optional) and claim 19.
One of ordinary skill in the art before the invention was made would have been motivated to separate large molecular weight compounds from low molecular weight compounds, to concentrate solution by separating the desired cut-off threshold based on, e.g. molecular weight as taught by Dibel et al. ([0068]) to purify beta amylase B-starch fraction containing beta amylase ([0062]-[0064], Example 7) in the retentate part (i.e. retained portion in the membrane) from the small granules (broken) of B starch containing aqueous phase (in Kekki et al. [0063]).
Dibel et al. also discloses that beta amylases ([0124]-[0125]) can be further purified using dia-filtration step ([0049], in combination with UF ([0120]-[0122], e.g. UF with other filtration process) using filtration permeate (from ultrafiltration) water or a buffered salt solution ([0049]).
One of ordinary skill in the art before the invention was made would have been motivated to modify modified Kekki et al. further to include the dia-filtration step in order to further remove small molecules and provides better product purity ([0154], [0165]) as taught by Dibel et al. to meet claim 12.

8. 	Regarding claims 13, 14, Kekki et al. discloses the recovery of beta amylase from ‘extraction solution’ by pressure filtration step ([0019]).

9. 	Regarding claims 13, 14, Kekki et al. doesn’t mention the pressure filtration step to filter B-starch fraction and also does not teach that the vacuum filtration is carried
out using rotary filters.
Even if Kekki et al. doesn’t mention the pressure filtration step to filter B-starch fraction, however, it is within the skill of one of ordinary skill in the art to include the pressure filtration step to further purify any soluble fraction.
More specifically, Dibel et al. teaches the method characterized in that the vacuum filtration is carried out using rotary filters ([(0158]) to meet claims 13, 14.
One of ordinary skill in the art would have been motivated to modify Kekki et al. to include the teaching of Dibel et al. to use rotary filters for the reason of aiding in separation for efficiency, higher product quality; cost effective operation etc. ([0158], [0159]) and is applicable for beta amylase purification also (in Dibel et al. [0068]) from any source of liquid fraction.

Regarding claims 17, 18, Kekki doesn’t teach the clarification is carried out by tangential membrane filtration and having a cut-off threshold of between 0.1 and 1 micrometer. Dibel et al. teaches the clarification is carried out by tangential membrane filtration ([0013], [0157], [0162], and Figs. 1-4). Dibel et al. also teaches the tangential membrane filtration is a microfiltration having a cut-off threshold of between 0.1 and 1 micrometer ([0157] and [0162] -0.1-10 micrometers) to meet claims 17, 18. One of ordinary skill in the art would have been motivated to modify Kekki et al. to include the teaching of Dibel et al. to use tangential membrane filtration a membrane as claimed in 

10.	 Regarding claim 21, Kekki et al. discloses the process of extraction of beta amylase. It is to be noted that the extraction step is performed to get soluble fraction. Therefore, the extraction step obtains soluble fraction which is prior to “clarification of soluble fraction” of step (a) of claim 11 to meet claim 21. 
In this instance, Kekki et al. discloses the process of extraction of beta amylase from wheat (at least in [0062]) and process of extraction makes soluble and  insoluble fractions and further centrifuged to remove impurities where the aqueous phase contains B starch, protein which have mixed and beta amylase activity is present in the aqueous phase ([0062]-[0064]) which is released beta amylase by extraction method ( at least in claims 9, 10 of Kekki et al.) which is interpreted as before centrifugation step, the slurry with the aqueous phase comprising beta amylase to meet “obtaining the soluble fraction of wheat prior to step (a) of claim 11.
It is to be noted that if we consider the claim limitation of claim 21 in combination with “no pH correction” as claimed in claim 11, we should consider the disclosures, in detail, by Kekki et al. in view of Lehmussari et al. and Chang et al. as discussed for claim 11 above. 
In this instance, the combinations of prior arts by Kekki et al. in view of Lehmussari et al. and Chang et al. can be considered to address the “no pH correction solvent environment which can extract from ‘intact and partially dehusked barley grain” as disclosed by [Lehmussari] ([0041], [0042]) and also extracted soluble fraction may 
One of ordinary skill in the art would have been motivated to modify Kekki et al. to include the teaching of Chang et al. discloses that Sulphur di oxide containing water which is mild acidic and is at pH 4.0 helps breakdown of proteins and to permit endosperm molecules to release to extract starch from grains (col 17 lines 7-10, 20-25) and acidic condition serves as stabilizer for beta amylase as disclosed by Lehmussaari et al. (at least in claims 3, 4 of Lehmussaari et al.).

11.	 Regarding claim 22, Claim 22 recites “wheat starch industry process’ which is interpreted as the industry which makes starch from wheat by separating starch from wet wheat”.
Kekki et al. discloses that cereal comprises grains from wheat (at least in claims 3, 4 of Kekki et al.) and cereal is used for producing starch (at least in claim 22 of Kekki et al.) and beta amylase is extracted from said cereal (i.e. wheat) before starch is separated from said cereal (at least in claim 23 of Kekki et al.). Therefore, if we consider the disclosure of Kekki et al., as a whole, at least for these paragraphs as mentioned, it is the soluble fraction of wheat originates from a B-starch separation stream ( at least in [0062]-[0064] at least in claims 3, 4, 22 of Kekki et al.)) resulting from the separation of starch in a wet starch extraction (wet extraction using Sulphur dioxide water at least in claims 9, 10 of Kekki et al.) and starting extraction liquid under acidic condition from the teachings of  Lehmussaari et al. and Chang et al. as discussed above for claims 11, 21, would result “no pH correction” condition and also this extraction is applicable for any . 

12.	 Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kekki US 2004/0067570 in view of Chang et al. USPN 6218155 in view of Lehmussaari et al. in view of Bjurenvall et al. US 2003/0031779 in view of Dibel et al. US 2007/0246406 as applied to claim 15 and further in view of Witt et al. US 2010/0173358.

13. 	Regarding claim 16, modified Lehmussari et al. do not teach that the centrifugation is carried out using a disk centrifuge of self-cleaning or nozzle separator type, or a disk centrifuge of high-performance vortex nozzle separator type.
Witt et al. teaches a starch is placed in a nozzle or disk separator, such as, for example, a vertical centrifuge. See Abstract, [16, 28, and 48]. Thus, Witt teaches centrifugation is carried out using a disk centrifuge of nozzle separator type, or a disk centrifuge separator type.
One of ordinary skill in the art would have been motivated to modify further modified Lehmussari et al. et al. to include the teaching of Witt et al. to use a disk centrifuge of nozzle separator type, or a disk centrifuge separator type for the reason of separating in a more efficient way to perform as at least two or more (e.g. three phase .

14.	 Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kekki US 2004/0067570 in view of Chang et al. USPN 6218155 in view of Lehmussaari et al. in view of Bjurenvall et al. US 2003/0031779 in view of Dibel et al. US 2007/0246406 as applied to claim 11, and further in view of Duflot et al. US 6,274,355.

15. 	Regarding claim 20, Kekki et al. doesn’t teach the use of beta-amylases for the preparation of maltose-rich syrups. Deflout et al. teaches a method of carrying out saccharification of starch in presence of beta amylase (col 2 lines 55-60) and preparing maltose-rich syrups comprising contacting a solution of liquefied starch with a beta-amylases for the preparation of maltose-rich syrups as claimed in claim 20. Deflout et al. teaches the amylases shows excellent results for making the syrups and to enrich it with maltose (See Title, Abstract, and col 5, lines 1-7, and patented claim 1).
One of ordinary skill in the art would have been motivated to modify Kekki in view of Bjurenvall in view of Dibel et al. to include the teaching method of Deflout et al. using beta amylase to provide first stage of saccharification by hydrolyzing starch/oligosaccharides (DP3 to DP7) (Deflout et al. col 2 lines 5-7) followed by further enzymatic processes with other enzymes to make maltose in order to make maltose-rich syrup as final product (Deflout et al. col 2 lines 55-65).

Response to arguments
16.	Applicants argued on pages 3 and 4 that  
(i) Kekki teaches extraction pH is usually 6.0 to 6.5 ([0020])” and [therefore] “Kekki et al. explicitly teaches away (in Remarks, page 4 second paragraph). 
(ii) On page 4 first paragraph that “Based on paragraph [0020] of Kekki, a POSA would choose an extraction medium whose pH ranges between 6.0 and 6.5, outside the claimed range. Similarly, the Examiner has failed to provide a motivation for a POSA to modify Kekki with the teachings of Chang, other than hindsight”.
In response, it is to be noted that the disclosure by Kekki et al. pH 6.0 does not teach away even if claim limitation of “no pH correction” is claimed in claim 11. It is to be noted that the teaching of usually pH 6.0-6.5 does not disparage using a lower pH such as pH of 4.  Rather combined teaching as taught by Kekki et al. ([0020] e.g. treating with the reducing agent using Sulphur di oxide also) and Chang et al. who discloses identical Sulphur di oxide mediated reducing condition containing water  at  pH 4.0 treatment condition (i.e. pH 4.0 using SO2)  is superior to help breakdown of proteins and to permit endosperm molecules to release to extract starch from grains (in Chang et al. col 17 lines 7-10, 20-25). 
 In this instance, pH is optimizable and depends on reducing agent to be used to address “No pH correction” and, therefore, not patentable. These are discussed, in detail, below.
Therefore, the phrase ‘pH is usually  between 6.0 to 6.5 ([0020], Kekki et al.) can be general extraction condition (at approx. pH of water which is usually 6-6.5). However, 
Therefore, as because it is not explicitly taught by Kekki et al. that one extraction with no pH correction, Lehmussari et al. is used (claims 3, 4 of Lehmussari et al.) in order to perform extraction with acid water in order to perform one step extraction without pH correction and using a solvent having reducing agent containing acidic environment because acidic environment provides better enzyme stability (claims 3,4 of Lehmussari et al.) and it is also disclosed by Kekki et al. that beta amylase provides enzyme activity at pH 4.6 ([0036] of Kekki et al.) and pH 4.0 helps to release to extract starch from grain as disclosed by Chang et al. ( col 17 lines 7-10, 20-25). 
Therefore, Kekki et al. is not teaching away. Also even if Lehmussari et al. discloses a method of extraction with water (at a temperature of between 5 and 50° C., for 5 to 70 h), but which requires starting from intact or partially dehusked barley grain [0042] as argued by the applicants, it is sufficient teaching by which one of ordinary skill in the art would have been motivated to apply this method to ‘release beta amylase’ from bound protein when it is in solution also. The reason is it is ultimately the condition to ‘release’ the beta amylase enzyme from bound form because this enzyme is stable at 
According to MPEP 2143.01 “Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) (discussing rationale underlying the motivation-suggestion-teaching test as a guard against using hindsight in an obviousness analysis)”.
(Additionally), Absent showing of unexpected results, the specific amount of pH is not considered to confer patentability to the claims. As the ‘reducing agent(s) to be used  to extract are variables that can be modified, among others, by adjusting the pH, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount  and type of reducing agent in Kekki et al., to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired pH to provide enzyme stability with “no pH correction” (i.e. no additional unnecessary step) (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

17.	Applicants argued on page 5 that 
“The subject application as published mentions the deficiencies of Lehmussari in its paragraphs [0041]-[0043] copied hereinafter:
“(0041] U.S. Pat. No. 4,675,296 [Lehmussari] proposes a method for preparing a commercial beta-amylase by means of a method of extraction with water (at a temperature of between 5 and 50° C., for 5 to 70 h), but which requires starting from intact or partially dehusked barley grain [0042].  The method described is tricky to implement since it is based on the use of the surface of the grain as a semipermeable membrane that would retain all the constituents of said grain, except the f-amylase.
[0043] it is, however, useful to add a reducing agent in order to facilitate the release of the f-amylase, said reducing agent being based on sulfur dioxide or sulfuric acid.

However, as pointed out in paragraphs [0023] and [0024] of the subject application as published “it is, moreover, known to those skilled in the art that half of the f-amylases that can be extracted from ungerminated barley, wheat or rye seeds can be readily obtained in the form of free enzymes by extraction with water and saline solutions. The other half is partly in “bound” form which requires the addition of reducing agents or proteolytic enzymes for the extraction thereof”. 
In this instance, the combinations of prior arts by Kekki et al. in view of Lehmussari et al. and Chang et al. can be considered to address the “no pH correction solvent environment which can extract from ‘intact and partially dehusked barley grain” as disclosed by [Lehmussari] ([0041], [0042]) and also extracted soluble fraction may have still bound enzyme which can further be released from the bound protein from the soluble fraction to meet claim 21.
In response, it is to be noted that claim 1 is broad and it can be interpreted as to obtain beta amylase by acidic extraction method can be from any sources including intact, or partially dehusked barley grain and/or extracted barley grain with bound enzyme which is further released from the extraction under acidic environment. In this instance, the combinations of prior arts by Kekki et al. in view of Lehmussari et al. and Chang et al. can be considered to address the “no pH correction solvent environment which can extract from ‘intact and partially dehusked barley grain” as disclosed by [Lehmussari] ([0041], [0042]) and also extracted soluble fraction may have still bound 
 Therefore, reducing agent  used to treat  intact or partially dehusked barley grain as disclosed by Lejmussari et al. would have obvious disclosure which includes to make free beta amylase from the bound grain protein from the solution ( at least in claims 3, 4 of Lehmussari et al.). Therefore, it also includes the release of beta amylase from soluble fraction also. 

18.	Applicants argued on page 8 first paragraph  that
(i)  “In Bjurenvall, a decanter is used to separate pentosane from a mixture of A-starch and fibers and from B-starch and gluten. In the present application, the gluten is removed prior to the separation of B-starch from A-starch (paragraph [0144] of the present patent application as published). Nonetheless, in both Bjurenvall and the present invention, B-starch is separated from the other cited components”.
(ii) In Bjurenvall, a decanter is used to separate pentosane from a mixture of A-starch and fibers and from B-starch and gluten. In the present application, the gluten is removed prior to the separation of B-starch from A-starch (paragraph [0144] of the present patent application as published). Nonetheless, in both Bjurenvall and the present invention, B-starch is separated from the other cited components.
(iii) B-starch (595 kg) is an end-product in Bjurenvall. It does not undergo further separation steps in Bjurenvall.
In response to (i) , (ii) and (iii), Kekki et al. discloses centrifugation step ([0062]). However, Kekki does not specifically disclose the centrifugation step removes  “colloids” 
Therefore, even if in the applicants application, the gluten is removed prior to the separation of B-starch from A-starch (paragraph [0144], this is not in the claimed method step of claim 11. It is also to be noted that it is not an issue whether B-starch (595 kg) is an end-product in Bjurenvall or not and whether it undergo further separation steps in Bjurenvall.
However, note that while Bjurenvall et al. who do not disclose all the features of the present claimed invention, Bjurenvall et al. who is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely that decantator separates pentosane, which include higher polysaccharides, are used as gums (colloids), and in combination with the primary reference, discloses the presently claimed invention. 
Applicants have primarily the above argument.  Therefore, the rejection is maintained and made final.
                                                                                                                                         

Conclusion
18.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792           

/DONALD R SPAMER/Primary Examiner, Art Unit 1799